Exhibit 10.14

CASELLA WASTE SYSTEMS, INC.

Incentive Stock Option Agreement

Granted Under 2006 Stock Incentive Plan

 

1. Grant of Option.

This agreement evidences the grant by Casella Waste Systems, Inc., a Delaware
corporation (the “Company”), on              (the “Grant Date”) to             ,
an employee of the Company (the “Participant”), of an option to purchase, in
whole or in part, on the terms provided herein and in the Company’s 2006 Stock
Incentive Plan (the “Plan”), a total of              shares of common stock,
$0.01 par value per share, of the Company (the “Common Stock” or the “Shares”)
at $             per Share. Unless earlier terminated, this option shall expire
on              (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

 

2. Vesting Schedule.

This option is exercisable with respect to one-third of the original number of
Shares granted on the first anniversary of the Grant Date, and shall become
exercisable as to an additional one-third of Shares on each of the second and
third anniversaries of the Grant Date. This option shall expire upon, and will
not be exercisable after, the Final Exercise Date.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares which are
then exercisable, until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

 

  (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan, including:

 

  (i) in cash or by check, payable to the order of the Company;

 

  (ii)

by delivery of an irrevocable and unconditional undertaking by a credit-worthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price, or delivery by the Participant to the Company of a copy of irrevocable
and unconditional instructions to a credit-worthy broker to deliver promptly to
the Company cash or a check sufficient to

 

-1-



--------------------------------------------------------------------------------

  pay the exercise price, or by delivery of shares of Common Stock owned by the
Participant valued at their fair market value as determined by the Board of
Directors of the Company (the “Board”) in good faith (the “Fair Market Value”),
which Common Stock was owned by the Participant at least six months prior to
such delivery; or

 

  (iii) any combination of the above permitted forms of payment.

The Participant may purchase less than the number of Shares covered hereby,
provided that no partial exercise of this option may be for any fractional
Share.

 

  (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).

 

  (c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
30 days after such cessation (but in no event after the Final Exercise Date),
provided that this option shall be exercisable only to the extent that the
Participant was entitled to exercise this option on the date of such cessation.
Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions set forth in
Section 4 hereof, or of any other agreement, the right to exercise this option
shall terminate immediately upon such violation.

 

  (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within 90 days following
the date of death or disability of the Participant, provided that this option
shall be exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

 

  (e) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of Section 4 hereof,
or of any provision of any employment, consulting or other similar agreement),
as determined by the Company, which determination shall be conclusive. The
Participant shall be considered to have been discharged for “Cause” if the
Company determines, within 30 days after the Participant’s resignation, that
discharge for cause was warranted.

 

-2-



--------------------------------------------------------------------------------

4. Non-Competition.

 

  (a) To the extent the Participant is not bound by a more stringent
non-competition requirement in an Employment Agreement or other enforceable
document, the Participant agrees that, during the period that the Participant is
an employee of the Company and for a period of one year following the
termination thereof (the “Term”), he will not directly or indirectly:

 

  (i) as an individual proprietor, partner, stockholder, officer, employee,
director, joint venturer, investor, lender, consultant, or in any other capacity
whatsoever (other than as the holder of not more than one percent of the
combined voting power of the outstanding stock of a publicly held company),
market, sell or render (or assist any other person in marketing, selling or
rendering) any solid or liquid waste collection, disposal, transfer or recycling
services located within a 50-mile radius of any operating division of the
Company then in existence; or

 

  (ii) solicit, divert or take away, or attempt to divert or to take away, the
solid or liquid waste collection, disposal, transfer or recycling business or
patronage of any of the clients, customers or accounts, or prospective clients,
customers or accounts, of the Company located within a 50-mile radius of any
operating division of the Company then in existence; or

 

  (iii) recruit, solicit or induce, or attempt to induce, any employee of the
Company to terminate his or her employment with, or otherwise cease his or her
relationship with, the Company.

For purposes of this Section 4, “Company” means Casella Waste Systems, Inc.,
together with its subsidiaries and other affiliates.

 

5. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option. Such withholding taxes
may be satisfied, at the discretion of the Board, by the withholding of Shares
of Common Stock of the Company.

 

-3-



--------------------------------------------------------------------------------

6. Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

7. Disqualifying Disposition.

If the Participant disposes of Shares acquired upon exercise of this option
within two years from the date of grant of the option or one year after such
Shares were acquired pursuant to exercise of this option, the Participant shall
notify the Company in writing of such disposition.

 

8. Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

    Casella Waste Systems, Inc. Dated as of                          By:    

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2006 Stock Incentive Plan.

 

    PARTICIPANT:    

 

    Address:  

 

     

 

 

-4-